
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.45

AMENDED AND RESTATED SECURITY AGREEMENT


        THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement") dated as
of December 18, 2002, is among FARGO ELECTRONICS, INC., a Delaware corporation
(the "Company"); the other persons or entities which are listed on the signature
pages hereof as debtors or which from time to time become parties hereto as
debtors (collectively, including the Company, the "Debtors" and individually
each a "Debtor"); and LASALLE BANK NATIONAL ASSOCIATION, a national Banking
Association in its capacity as agent for the Lender Parties referred to below
(in such capacity, the "Agent").

W I T N E S S E T H:

        A.    WHEREAS, the Company and Agent are parties to that certain
Security Agreement dated as of September 15, 2000 (the "Prior Security
Agreement").

        B.    WHEREAS, Company and Agent are parties to that certain Credit
Agreement dated as of September 15, 2000 (as amended to date, being the
"Original Credit Agreement").

        C.    WHEREAS, the Company has requested that the Agent amend and
restate the Original Credit Agreement, and the Agent is willing to do so
pursuant to that certain Amended and Restated Credit Agreement dated as of even
date herewith (such Amended and Restated Credit Agreement, as it may be amended,
modified, supplemented, increased or restated from time to time being the
"Credit Agreement").

        D.    WHEREAS, the execution by Debtors of this Amended and Restated
Security Agreement is a condition to the effectiveness of the Credit Agreement,
which condition precedent the Agent has not waived and will not waive; and

        E.    WHEREAS, the Debtors finds it advantageous, desirable and in its
best interests to comply with the requirement that it execute and deliver this
Amended and Restated Security Agreement to the Agent.

        NOW, THEREFORE, in consideration of the Agent's entering into the Credit
Agreement and to induce the Agent to extend credit thereunder, the Agent and the
Debtors agree to amend and restate the Prior Security Agreement as follows:

        1.    Definitions.    When used herein, (a) the terms Account, Account
Debtor, Certificated Security, Chattel Paper, Commercial Tort Claim, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Financial Asset,
Fixtures, Goods, Inventory, Instrument, Investment Property, Letter of Credit
Rights, Payment Intangibles, Proceeds, Security, Security Entitlement,
Supporting Obligations and Uncertificated Security have the respective meanings
assigned thereto in the UCC (as defined below); (b) capitalized terms which are
not otherwise defined have the respective meanings assigned thereto in the
Credit Agreement; and (c) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

        Assignee Deposit Account—see Section 4.

        Collateral means, with respect to any Debtor, all property and rights of
such Debtor in which a security interest is granted hereunder.

        Computer Hardware and Software means, with respect to any Debtor, all of
such Debtor's rights (including rights as licensee and lessee) with respect to
(i) computer and other electronic data processing hardware, including all
integrated computer systems, central processing units, memory units, display
terminals, printers, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware; (ii) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in

--------------------------------------------------------------------------------


magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, software and firmware described in clauses (i),
(ii) and (iii) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

        Default means the occurrence of: (a) any Unmatured Event of Default
under Section 12.1.1 or 12.1.4 of the Credit Agreement; or (b) any Event of
Default.

        General Intangibles means, with respect to any Debtor, all of such
Debtor's "general intangibles" as defined in the UCC and, in any event, includes
(without limitation) all of such Debtor's trademarks, trade names, patents,
copyrights, trade secrets, customer lists, inventions, designs, Software,
software programs, mask works, goodwill, registrations, licenses, franchises,
tax refund claims, guarantee claims, Payment Intangibles, security interests and
rights to indemnification.

        Intellectual Property means all past, present and future: trade secrets
and other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world and all tangible property
embodying the copyrights; unpatented inventions (whether or not patentable);
patent applications and patents; industrial designs, industrial design
applications and registered industrial designs; license agreements related to
any of the foregoing and income therefrom; books, records, writings, computer
tapes or disks, flow diagrams, specification sheets, source codes, object codes
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; and all common law and other rights throughout the world
in and to all of the foregoing.

        Lender Party means each Bank under and as defined in the Credit
Agreement and any Affiliate of such a Bank which is a party to a Hedging
Agreement or Letter of Credit with the Company.

        Liabilities means, as to each Debtor, all obligations (monetary or
otherwise) of such Debtor under the Credit Agreement, any Note, the Guaranty,
any other Loan Document or any other document or instrument executed in
connection therewith including any reimbursement obligations of each Debtor in
respect of Letters of Credit and surety bonds, and, in the case of the Company,
all Hedging Obligations owed to any Lender Party, in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

        Non-Tangible Collateral means, with respect to any Debtor, collectively,
such Debtor's Accounts and General Intangibles.

        Organizational I.D. Number means, with respect to any Debtor, the
organizational identification number assigned to such Debtor by the applicable
governmental unit or agency of the jurisdiction of organization for such Debtor.

        Type of Organization means, with respect to any Debtor, the kind or type
of entity of such Debtor, such as a corporation or limited liability company.

        UCC means the Uniform Commercial Code as in effect in the State of
Minnesota on the date of this Agreement, as may be amended or modified from time
to time after July 1, 2001; provided that, as used in Section 8 hereof, "UCC"
shall mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

        2.    Grant of Security Interest.    As security for the payment of all
Liabilities, each Debtor hereby assigns to the Agent for the benefit of the
Lender Parties, and grants to the Agent for the benefit of

2

--------------------------------------------------------------------------------


the Lender Parties a continuing security interest in all of the property of each
Debtor whether now or hereafter existing or acquired, regardless of where
located including, without limitation:

        All of such Debtor's:

        (a)  Accounts;

        (b)  Certificated Securities;

        (c)  Chattel Paper, including Electronic Chattel Paper;

        (d)  Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;

        (e)  Commercial Tort Claims;

        (f)    Deposit Accounts;

        (g)  Documents;

        (h)  Financial Assets;

        (i)    General Intangibles;

        (j)    Goods (including all of its Equipment, Fixtures and Inventory),
and all embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

        (k)  Instruments;

        (l)    Intellectual Property;

        (m)  Investment Property;

        (n)  Letter of Credit Rights

        (o)  money (of every jurisdiction whatsoever);

        (p)  Security Entitlements;

        (q)  Supporting Obligations;

        (r)  Uncertificated Securities; and

        (s)  to the extent not included in the foregoing, other personal
property of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable under applicable law) the assignment
thereof, and the grant of a security interest therein, the Agent will not
enforce its security interest (other than in respect of the Proceeds thereof)
for so long as such prohibition continues, it being understood that upon request
of the Agent, such Debtor will in good faith use reasonable efforts to obtain
consent for the creation of a security interest in favor of the Agent (and to
Agent's enforcement of such security interest) in such Debtor's rights under
such lease or license.

        3.    Warranties.    Each Debtor warrants that: (a) no financing
statement (other than any which may have been filed on behalf of the Agent or in
connection with liens expressly permitted by the Credit Agreement ("Permitted
Liens")) covering any of or has other rights in the Collateral is on file in any

3

--------------------------------------------------------------------------------


public office; (b) such Debtor is and will be the lawful owner of all
Collateral, free of all liens, claims, security interests and encumbrances
whatsoever, other than the security interest hereunder and Permitted Liens, with
full power and authority to execute this Agreement and perform such Debtor's
obligations hereunder, and to subject the Collateral to the security interest
hereunder; (c) all information with respect to Collateral and Account Debtors
set forth in any schedule, certificate or other writing at any time heretofore
or hereafter furnished by such Debtor to the Agent or any Lender Party is and
will be true and correct in all material respects as of the date furnished;
(d) such Debtor's chief executive office and principal place of business are as
set forth on Schedule I hereto (and such Debtor has not maintained its chief
executive office and principal place of business at any other location at any
time after five (5) years prior to the date of this Agreement, and each other
location where such Debtor maintains a place of business is also set forth on
Schedule I hereto; (e) such Debtor is a corporation duly organized, validly
existing and in good standing under the laws of the state set forth on
Schedule II hereto and is a Type of Organization and its Organizational I.D.
Number are as set forth on Schedule II; (f) except as set forth on Schedule III
hereto, such Debtor is not now known and during the five years preceding the
date hereof has not previously been known by any trade name; (g) Debtor's exact
legal name is as set forth on the signature pages of this Agreement except as
set forth on Schedule III hereto, during the five years preceding the date
hereof such Debtor has not been known by any different legal name nor has such
Debtor been the subject of any merger or other corporate reorganization;
(h) Schedule IV hereto contains a complete listing of all of such Debtor's
Intellectual Property which is subject to registration statutes (i) the
execution and delivery of this Agreement and the performance by such Debtor of
its obligations hereunder are within such Debtor's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the charter or by-laws of
such Debtor or of any material agreement, indenture, instrument or other
document, or any material judgment, order or decree, which is binding upon such
Debtor; (j) this Agreement is a legal, valid and binding obligation of such
Debtor, enforceable in accordance with its terms, except that the enforceability
of this Agreement may be limited by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and (k) such Debtor is in compliance with the
requirements of all applicable laws (including the provisions of the Fair Labor
Standards Act), rules, regulations and orders of every governmental authority,
the non-compliance with which would reasonably be expected to result in a
Material Adverse Effect; (l) Schedule V hereto contains a complete listing of
all of each Debtor's Instruments, Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Chattel Paper, Documents and Commercial Tort Claims;
(m) except as set forth on Schedule VI hereto Debtor has no tangible Collateral
located outside of the United States; (n) Schedule VII hereto contains a
complete listing of each Debtor's tangible Collateral located with any bailee,
warehousemen or other third parties; (o) Schedule VIII hereto contains a
complete listing of all of each Debtor's Collateral which is subject to
certificate of title statutes; and (p) Schedule IX hereto contains a complete
listing of all of each Debtor's Deposit Accounts and other bank accounts,
including locations and applicable account numbers.

        4.    Collections, etc.    Until such time as the Agent shall notify
such Debtor of the revocation of such power and authority, each Debtor (a) may,
in the ordinary course of its business, at its own expense, sell, lease or
furnish under contracts of service any of the Inventory normally held by such
Debtor for such purpose, use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by such
Debtor for such purpose, and use, in the ordinary course of its business (but
subject to the terms of the Credit Agreement), the cash proceeds of Collateral
and other money which constitutes Collateral, (b) will, at its own expense,
endeavor to collect, as and when due, all amounts due under any of the
Non-Tangible Collateral, and including, following the occurrence of an Event of
Default, the taking of such action with respect to such

4

--------------------------------------------------------------------------------


collection as the Agent may reasonably request or, in the absence of such
request, as such Debtor may deem advisable, and (c) may grant, in the ordinary
course of business, to any party obligated on any of the Non-Tangible
Collateral, any rebate, refund or allowance to which such party may be lawfully
entitled, and may accept, in connection therewith, the return of Goods, the sale
or lease of which shall have given rise to such Non-Tangible Collateral. The
Agent, however, may, at any time that a Default exists, whether before or after
any revocation of such power and authority or the maturity of any of the
Liabilities, notify an Account Debtor or other Person obligated on Collateral to
make payment or otherwise render performance to or for the benefit of the Agent
and enforce, by suit or otherwise the obligations of an Account Debtor or other
Person obligated on Collateral and exercise the rights of such Debtor with
respect to the obligation of the Account Debtor or other Person obligated on
Collateral to make payment or otherwise render performance to the Debtor, and
with respect to any property that secures the obligations of the Account Debtor
or other Person obligated on the Collateral. In connection with exercise of such
rights and remedies, the Agent may surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby. Upon the request of the Agent during the existence of a Default, each
Debtor will, at its own expense, notify any or all parties obligated on any of
the Non-Tangible Collateral to make payment to the Agent of any amounts due or
to become due thereunder.

        Upon request by the Agent during the existence of a Default, each Debtor
will forthwith, upon receipt, transmit and deliver to the Agent, in the form
received, all cash, checks, drafts and other instruments or writings for the
payment of money (properly endorsed, where required, so that such items may be
collected by the Agent) which may be received by such Debtor at any time in full
or partial payment or otherwise as proceeds of any of the Collateral. Except as
the Agent may otherwise consent in writing, any such items which may be so
received by any Debtor will not be commingled with any other of its funds or
property, but will be held separate and apart from its own funds or property and
upon express trust for the Agent until delivery is made to the Agent. Each
Debtor will comply with the terms and conditions of any consent given by the
Agent pursuant to the foregoing sentence.

        During the existence of a Default, all items or amounts which are
delivered by any Debtor to the Agent on account of partial or full payment or
otherwise as proceeds of any of the Collateral shall be deposited to the credit
of a deposit account (each an "Assignee Deposit Account") of such Debtor with
LaSalle (or another financial institution selected by the Agent) over which the
Agent has sole dominion and control, as security for payment of the Liabilities.
No Debtor shall have any right to withdraw any funds deposited in the applicable
Assignee Deposit Account. The Agent may, from time to time, in its discretion,
and shall upon request of the applicable Debtor made not more than once in any
week, apply all or any of the then balance, representing collected funds, in the
Assignee Deposit Account toward payment of the Liabilities, whether or not then
due, in such order of application as the Agent may determine, and the Agent may,
from time to time, in its discretion, release all or any of such balance to the
applicable Debtor.

        The Agent (or any designee of the Agent) is authorized to endorse, in
the name of the applicable Debtor, any item, howsoever received by the Agent,
representing any payment on or other Proceeds of any of the Collateral.

        5.    Certificates, Schedules and Reports.    Each Debtor will from time
to time, as the Agent may request, deliver to the Agent such schedules,
certificates and reports respecting all or any of the Collateral at the time
subject to the security interest hereunder, and the items or amounts received by
such Debtor in full or partial payment of any of the Collateral, as the Agent
may reasonably request. Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Debtor and shall be in such form
and detail as the Agent may specify. Each Debtor shall immediately notify the
Agent of the occurrence of any event causing any loss or depreciation in the
value of its Inventory

5

--------------------------------------------------------------------------------


or other Goods which is material to the Company and its Subsidiaries taken as a
whole, and such notice shall specify the amount of such loss or depreciation.

        6.    Agreements of the Debtors.    Each Debtor (a) at the Agent's
request, at any time and from time to time, execute and deliver to the Agent
such financing statements, amendments and other documents (and pay the cost of
filing or recording the same in all public offices reasonably deemed appropriate
by the Agent) and do such acts as the Agent deems necessary in order to
establish and maintain valid, attached and perfected first security interests in
the Collateral in favor of the Lender Parties (including, without limitation,
delivery to the Agent of any Instruments or Certificated Securities which
constitute Collateral), free and clear of all Liens and claims and rights of
third parties whatsoever except Permitted Liens. Each Debtor hereby irrevocably
authorizes the Agent at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that
(i) indicate the Collateral (x) as all assets of such Debtor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, or (y) as being of an equal or lesser
scope or within greater detail, and (ii) contain any other information required
by Section 5 of Article 9 of the UCC of the jurisdiction wherein such financing
statement or amendment is filed regarding the sufficiency or filing office
acceptance of any financing statement or amendment, including (x) whether such
Debtor is an organization, the Type of Organization the Organization ID Number
issued to such Debtor and (y) in the case of a financing statement filed as a
fixture filing or indicating Collateral to be extracted collateral or timber to
be cut, a sufficient description of real property to which the Collateral
relates, such Debtor further ratifies and affirms its authorization for any
financing statements and/or amendments thereto, filed by the Agent in any
jurisdiction prior to the date of this Agreement, (b) will keep all its
Inventory at, and will not maintain any place of business at any location other
than, its address(es) shown on Schedule I hereto or at such other addresses of
which such Debtor shall have given the Agent not less than 30 days' prior
written notice, (c) will keep its records concerning the Non-Tangible Collateral
in such a manner as will enable the Agent or its designees to determine at any
time the status of the Non-Tangible Collateral; (d) will furnish the Agent such
information concerning such Debtor, the Collateral and the Account Debtors as
the Agent may from time to time reasonably request; (e) will permit the Agent
and its designees, from time to time, on reasonable notice and at reasonable
times and intervals during normal business hours (or at any time without notice
during the existence of a Default) to inspect such Debtor's Inventory and other
Goods, and to inspect, audit and make copies of and extracts from all records
and other papers in the possession of such Debtor pertaining to the Collateral
and the Account Debtors, and will, upon request of the Agent during the
existence of a Default, deliver to the Agent all of such records and papers;
(f) will, upon request of the Agent, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to the Agent, of the
security interest of the Agent hereunder; (g) except for the sale or lease of
Inventory in the ordinary course of its business and sales of Equipment which is
no longer useful in its business or which is being replaced by similar
Equipment, will not sell, lease, assign or create or permit to exist any Lien on
any Collateral other than Permitted Liens; (h) without limiting the provisions
of Section 10.3 of the Credit Agreement, will at all times keep all of its
Inventory and other Goods insured under policies maintained with reputable,
financially sound insurance companies against loss, damage, theft and other
risks to such extent as is customarily maintained by companies similarly
situated, and cause all such policies to provide that loss thereunder shall be
payable to the Agent as its interest may appear (it being understood that (A) so
long as no Default shall be existing, the Agent shall deliver any proceeds of
such insurance which may be received by it to such Debtor and (B) whenever a
Default shall be existing, the Agent may apply any proceeds of such insurance
which may be received by it toward payment of the Liabilities, whether or not
due, in such order of application as the Agent may determine), and such policies
or certificates thereof shall, if the Agent so requests, be deposited with or
furnished to the Agent; (i) will take such actions as are reasonably

6

--------------------------------------------------------------------------------


necessary to keep its Goods in good repair and condition; (j) will take such
actions as are reasonably necessary to keep its Equipment in good repair and
condition and in good working order, ordinary wear and tear excepted; (k) will
promptly pay when due all license fees, registration fees, taxes, assessments
and other charges which may be levied upon or assessed against the ownership,
operation, possession, maintenance or use of its Equipment and other Goods;
(l) will, upon request of the Agent, (i) cause to be noted on the applicable
certificate, in the event any of its Equipment is covered by a certificate of
title, the security interest of the Agent in the Equipment covered thereby, and
(ii) deliver all such certificates to the Agent or its designees; (m) will take
all steps reasonably necessary to protect, preserve and maintain all of its
rights in the Collateral; (n) except as listed on Schedule VI, will keep all of
the tangible Collateral in the United States; and (o) promptly notify the Agent
in writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Deposit Accounts, Investment Property, Letter-of-Credit
Rights or Electronic Chattel Paper and, upon the request of the Agent, will
promptly execute such other documents, and do such other acts or things deemed
appropriate by the Agent to deliver to the Agent control with respect to such
Collateral; (p) promptly notify the Agent in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of the Agent, will promptly execute such other
documents, and do such other acts or things deemed appropriate by the Agent to
deliver to the Agent possession of such Documents which are negotiable and
Instruments, and, with respect to nonnegotiable Documents, to have such
nonnegotiable Documents issued in the name of the Agent; (q) with respect to
Collateral in the possession of a third party, other than Certificated
Securities and Goods covered by a Document, obtain an acknowledgment from the
third party that it is holding the Collateral for benefit of the Agent;
(r) promptly notify the Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim where the amount in controversy is greater than
$1,000,000.00 after the date hereof against any third party, and, upon the
request of the Agent, will promptly enter into an amendment to this Agreement,
and do such other acts or things deemed appropriate by the Agent to give the
Agent a security interest in such Commercial Tort Claim (s) further agrees to
take other action reasonably requested by the Agent to insure the attachment,
perfection and first priority of, and the ability of the Agent to enforce, the
security interests in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that the Debtor's signature thereon is required therefor, (ii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Agent to enforce, the security
interests in such Collateral, (iii) obtaining governmental and other third party
consents and approvals, including without limitation any consent of any
licensor, lessor or other Person Obligated on Collateral, (iv) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to the Agent,
and (v) taking all actions required by the UCC in effect from time to time or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, (T) not change its state of
incorporation or organization or Type of Organization; and (u) not change its
legal name without providing the Agent with at least 30 days' prior written
notice.

        Any expenses incurred in protecting, preserving or maintaining any
Collateral shall be borne by Debtors. Except as otherwise expressly set forth in
Section 2, whenever a Default shall be existing, the Agent shall have the right
to bring suit to enforce any or all of the Intellectual Property or licenses
thereunder, in which event the applicable Debtor shall at the request of the
Agent do any and all lawful acts and execute any and all proper documents
required by the Agent in aid of such enforcement and such Debtor shall promptly,
upon demand, reimburse and indemnify the Agent for all costs and expenses
incurred by the Agent in the exercise of its rights under this Section 6.
Notwithstanding the foregoing, the Agent shall have no obligation or liability
regarding the Collateral or any thereof by reason of, or arising out of, this
Agreement.

7

--------------------------------------------------------------------------------


        To the extent Debtor uses any of the proceeds from the Loans to purchase
Collateral, Debtor's repayment of the Loans shall apply on a
"first-in-first-out" basis so that the portion of the Loans used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

        7.    Default and Remedies upon a Default.    

        (a)  If a Default shall have occurred and be continuing, the Agent may
exercise (or cause its sub-agents to exercise) any or all of the remedies
available to it (or to such sub-agents) under this Agreement.

        (b)  Without limiting the generality of the foregoing, if a Default
shall have occurred and be continuing, the Agent may exercise on behalf of the
Lender Parties all the rights of a secured party under the UCC (whether or not
in effect in the jurisdiction where such rights are exercised) with respect to
any Collateral and, in addition, the Agent may, without being required to give
any notice, except as herein provided or as may be required by mandatory
provisions of law, withdraw all cash held in the Assignee Deposit Account and
apply such cash as provided in Section 8 and, if there shall be no such cash or
if such cash shall be insufficient to pay all the Liabilities in full, sell,
lease, license or otherwise dispose of the Collateral or any part thereof.
Notice of any such sale or other disposition shall be given to the relevant
Debtors as required in Section 9.

        8.    Application of Proceeds.    

        (a)  If a Default shall have occurred and be continuing, the Agent may
apply the proceeds of any sale or other disposition of all or any part of the
Collateral, in the following order or priorities:

        (i)    first, to pay the expenses of such sale or other disposition,
including reasonable compensation to agents of and counsel for the Agent, and
all expenses, liabilities and advances incurred or made by the Agent in
connection with the Collateral Documents, and any other amounts then due and
payable to the Agent pursuant to the Loan Documents;

        (ii)  second, to pay the unpaid principal of the Liabilities ratably,
until payment in full of the principal of all Liabilities shall have been made
(or so provided for);

        (iii)  third, to pay ratably all interest (including Post-Petition
Interest) and all facility and other fees payable under the Loan Documents,
until payment in full of all such interest and fees shall have been made;

        (iv)  fourth, to pay all other Liabilities ratably, until payment in
full of all such other Liabilities shall have been made (or so provided for);
and

        (v)  finally, to pay to the relevant Debtor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it.

The Agent may make such distributions hereunder in cash or in kind or, on a
ratable basis, in any combination thereof.

        (b)  All distributions made by the Agent pursuant to this Section shall
be final (except in the event of manifest error) and the Agent shall have no
duty to inquire as to the application by any Lender Party or any amount
distributed to it.

        9.    Authority to Administer Collateral.    Each Debtor irrevocably
appoints the Agent its true and lawful attorney with full power of substitution,
in the name of such Debtor, any Lender Party or otherwise, for the sole use and
benefit of the Lender Parties, but at Debtors' expense, to the extent permitted
by law to exercise, at any time and from time to time while a Default shall have
occurred

8

--------------------------------------------------------------------------------

and be continuing, all or any of the following powers with respect to all or any
of such Debtors' Collateral (to the extent necessary to pay the Liabilities in
full):

        (a)  to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof;

        (b)  to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

        (c)  to sell, lease, license or otherwise dispose of the same or the
Proceeds thereof, as fully and effectually as if the Agent were the absolute
owner thereof, and

        (d)  to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided, that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Agent will give the relevant Debtor at least ten (10) days' prior
written notice of the time and place of any public sale thereof or the time
after which any private sale or other intended disposition thereof will be made.

        10.    Limitation on Duty in Respect of Collateral.    Beyond the
exercise of reasonable care in the custody and preservation thereof, the Agent
will have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Agent will be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession or control
if such Collateral is accorded treatment substantially equal to that which it
accords its own property, and will not be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason
of any act or omission of any sub-agent or bailee selected by the Agent in good
faith or by reason of any act or omission by the Agent pursuant to instructions
form the Agent, except to the extent that such liability arises from the Agent's
gross negligence or willful misconduct.

        To the extent that applicable law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Debtor acknowledges
and agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work-in-process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as such Debtor, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, including, without limitation, any warranties of title,
(k) to purchase insurance of credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral, or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Agent, to obtain

9

--------------------------------------------------------------------------------


the services of other brokers, investment bankers, consultants and other
professionals to assist the Agent in the collection or disposition of any of the
Collateral. Each Debtor acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by the Agent
would not be commercially unreasonable in the Agent's exercise of remedies
against the Collateral and that other actions or omissions by the Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any right to a Debtor or to impose any
duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

        11.    General.    (a) Any notice from the Agent to any Debtor, if
mailed, shall be deemed given five days after the date mailed, postage prepaid,
addressed to such Debtor either at such Debtor's address shown on Schedule I
hereto or at such other address as such Debtor shall have specified in writing
to the Agent as its address for notices hereunder.

        (b)  Each of the Debtors agrees to pay all expenses, including
reasonable attorney's fees and charges (including time charges of attorneys who
are employees of the Agent or any Lender Party) paid or incurred by the Agent or
any Lender Party in endeavoring to collect the Liabilities of such Debtor, or
any part thereof, and in enforcing this Agreement against such Debtor, and such
obligations will themselves be Liabilities.

        (c)  No delay on the part of the Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Agent of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

        (d)  This Security Agreement shall remain in full force and effect until
all Liabilities have been paid in full and all Commitments have terminated. If
at any time all or any part of any payment theretofore applied by the Agent or
any Lender Party to any of the Liabilities is or must be rescinded or returned
by the Agent or such Lender Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of any Debtor), such Liabilities shall,
for the purposes of this Agreement, to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Agent or such Lender Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Agent or such
Lender Party had not been made.

        (e)  This Agreement shall be construed in accordance with and governed
by the laws of the State of Minnesota applicable to contracts made and to be
performed entirely within such State. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

        (f)    The rights and privileges of the Agent hereunder shall inure to
the benefit of its successors and assigns.

        (g)  This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the Agent a counterpart of this Agreement together with
supplements to the Schedules hereto setting forth all relevant information with
respect to such party as of the date of such delivery. Immediately upon such
execution and delivery (and without any further action), each such additional
Person will become a party to, and will be bound by all the terms of, this
Agreement.

10

--------------------------------------------------------------------------------


        (h)  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF MINNESOTA SITTING IN
HENNEPIN COUNTY, MINNESOTA, OR IN THE UNITED STATES DISTRICT COURT FOR MINNESOTA
SITTING IN HENNEPIN COUNTY, MINNESOTA; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA SITTING IN HENNEPIN
COUNTY, MINNESOTA AND OF THE UNITED STATES DISTRICT COURT FOR MINNESOTA SITTING
IN HENNEPIN COUNTY, MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH DEBTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH ON SCHEDULE I
HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE AGENT
AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

        (i)    EACH OF EACH DEBTOR, THE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

(j)Intent of Amendment and Restatement. This Amended and Restated Security
Agreement amends and restates, but does not alter the original date and
continuing effectiveness of, the Prior Security Agreement.

[Remainder of Page Intentionally Left Blank]

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the day
and year first above written.

    DEBTORS:
 
 
FARGO ELECTRONICS, INC.
 
 
By:
 
/s/  PAUL W.B. STEPHENSON      

--------------------------------------------------------------------------------

    Title:   Vice President and Chief Financial Officer

--------------------------------------------------------------------------------


 
 
AGENT:
 
 
LASALLE BANK NATIONAL ASSOCIATION, as Agent
 
 
By:
 
/s/  ANN PIFER      

--------------------------------------------------------------------------------

    Title:   First Vice President

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED SECURITY AGREEMENT
